Citation Nr: 1007739	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1966 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran has filed a claim for service connection for 
bilateral hearing loss.

In March 2006, a private physician reported that the Veteran 
had tinnitus secondary to bilateral high frequency hearing 
loss by audiogram.  The audiogram is not in the record. 

On VA audiology examination in July 2006, the results of 
audiogram did not show a hearing loss disability for the 
purpose of VA disability compensation under 38 C.F.R. 
§ 3.385. 

In a rating decision in November 2008, the RO granted service 
connection for tinnitus. 



In light of the incomplete private medical records and the 
grant of service connection for tinnitus, and as the evidence 
of record is insufficient to decide the claim, the claim is 
REMANDED for the following action:

1.  Ask the Veteran to either submit or 
authorize VA to obtain the records of 
K.J.S., MD, pertaining to an audiogram 
that was done in conjunction with 
evaluation for hearing loss in March 
2006.  If the records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e)

2.  Afford the Veteran a VA 
audiological examination to determine 
whether the Veteran has a hearing loss 
disability under 38 C.F.R. § 3.385 and, 
if so, whether it is at least as likely 
as not that current hearing loss 
disability is related to the Veteran's 
exposure to noise in service, including 
exposure to aircraft noise as a 
avionics technician. 

The claims file must be made available 
for review by the examiner

In formulating the opinion, the 
examiner is asked to consider the term 
"at least as likely as not" does not 
mean "within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against 
the causation is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 




3.  After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


